BeogdeN, J.
If a deed is duly executed and delivered, conveying land to a woman and “her children,” reserving a life estate to the grantors, do children born or in being at the time of the conveyance take the land as tenants in common with the mother, or do all the children born or in being at the termination of the reservation, take as tenants in common with the mother?
The question of law presented has been expressly decided in Cullens v. Cullens, 161 N. C., 344, 77 S. E., 228, where the principle was thus declared: “We think it well settled that where land is conveyed, as in this case, to a woman and her children, they take as tenants in common, and only those born at the date of the deed take, unless there is one in ventre sa mere, and then such child would also take; but that fact did not exist in this case.” Benbury v. Butts, 184 N. C., 23, 113 S. E., 499; Ziegler V. Love, 185 N. C., 40, 115 S. E., 887; Boyd v. Campbell, 192 N. C., 398, 135 S. E.. 121.